Exhibit 10.4

 
GUARANTY
 
New York, New
York                                                                                                                                                            
November 20, 2007
 
FOR VALUE RECEIVED, and in consideration of note purchases from, loans made or
to be made or credit otherwise extended or to be extended by the Purchasers (as
defined below) to or for the account of Gulf Coast Oil Corporation, a Delaware
corporation (the “Company”), from time to time and at any time and for other
good and valuable consideration and to induce the Purchasers, in their
discretion, to purchase such notes, make such loans or other extensions of
credit and to make or grant such renewals, extensions, releases of collateral or
relinquishments of legal rights as the Creditor Parties (as defined below) may
deem advisable, each of the undersigned (and each of them if more than one, the
liability under this Guaranty being joint and several) (jointly and severally
referred to as “Guarantors” or “the undersigned”) unconditionally guaranties to
the Creditor Parties, their successors, endorsees and assigns the prompt payment
when due (whether by acceleration or otherwise) of all present and future
obligations and liabilities of any and all kinds of the Company to the Creditor
Parties and of all instruments of any nature evidencing or relating to any such
obligations and liabilities upon which the Company or one or more parties and
the Company is or may become liable to the Creditor Parties, whether incurred by
the Company as maker, endorser, drawer, acceptor, guarantors, accommodation
party or otherwise, and whether due or to become due, secured or unsecured,
absolute or contingent, joint or several, and however or whenever acquired by
the Creditor Parties, whether arising under, out of, or in connection with (i)
that certain Securities Purchase Agreement dated as of the date hereof (as
amended, restated, modified and/or supplemented from time to time, the
“Securities Purchase Agreement”) by and between the Company, the purchasers
named therein or which thereafter become a party thereto (each a “Purchaser” and
collectively, the “Purchasers”) and LV Administrative Services, Inc., as
administrative and collateral agent for the Purchasers (in such capacity, the
“Agent”) (the Purchasers and the Agent, each a “Creditor Party” and
collectively, the “Creditor Parties”) and (ii) each Related Agreement referred
to in the Securities Purchase Agreement (the Securities Purchase Agreement and
each Related Agreement, as each may be amended, modified, restated or
supplemented from time to time, are collectively referred to herein as the
“Documents”), or any documents, instruments or agreements relating to or
executed in connection with the Documents or any documents, instruments or
agreements referred to therein or otherwise, or any other indebtedness,
obligations or liabilities of the Company to the Creditor Parties, whether now
existing or hereafter arising, direct or indirect, liquidated or unliquidated,
absolute or contingent, due or not due and whether under, pursuant to or
evidenced by a note, agreement, guaranty, instrument or otherwise (all of which
are herein collectively referred to as the “Obligations”), and irrespective of
the genuineness, validity, regularity or enforceability of such Obligations, or
of any instrument evidencing any of the Obligations or of any collateral
therefor or of the existence or extent of such collateral, and irrespective of
the allowability, allowance or disallowance of any or all of the Obligations in
any case commenced by or against the Company under Title 11, United States Code,
including, without limitation, obligations or indebtedness of the Company for
post-petition interest, fees, costs and charges that would have accrued or been
added to the Obligations but for the commencement of such case.  Terms not
otherwise defined herein shall have the meaning assigned such terms in the
Securities Purchase Agreement.  In furtherance of the foregoing, the undersigned
hereby agrees as follows:
 
1.           No Impairment.  The Creditor Parties may at any time and from time
to time, either before or after the maturity thereof, without notice to or
further consent of the undersigned, extend the time of payment of, exchange or
surrender any collateral for, renew or extend any of the Obligations or increase
or decrease the interest rate thereon, or any other agreement with the Company
or with any other party to or person liable on any of the Obligations, or
interested therein, for the extension, renewal, payment, compromise, discharge
or release thereof, in whole or in part, or for any modification of the terms
thereof or of any agreement between any Creditor Party and the Company or any
such other party or person, or make any election of rights the Creditor Parties
may deem desirable under the United States Bankruptcy Code, as amended, or any
other federal or state bankruptcy, reorganization, moratorium or insolvency law
relating to or affecting the enforcement of creditors’ rights generally (any of
the foregoing, an “Insolvency Law”) without in any way impairing or affecting
this Guaranty.  This Guaranty shall be effective regardless of the subsequent
incorporation, merger or consolidation of the Company, or any change in the
composition, nature, personnel or location of the Company and shall extend to
any successor entity to the Company, including a debtor in possession or the
like under any Insolvency Law.
 
2.           Guaranty Absolute.  Subject to Section 5(c) hereof, each of the
undersigned jointly and severally guarantees that the Obligations will be paid
strictly in accordance with the terms of the Documents and/or any other
document, instrument or agreement creating or evidencing the Obligations,
regardless of any law, regulation or order now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Company with
respect thereto.  Guarantors hereby knowingly accept the full range of risk
encompassed within a contract of “continuing guaranty” which risk includes the
possibility that the Company will contract additional indebtedness, obligations
and liabilities for which Guarantors may be liable hereunder after the Company’s
financial condition or ability to pay its lawful debts when they fall due has
deteriorated, whether or not the Company has properly authorized incurring such
additional indebtedness, obligations and liabilities.  The undersigned
acknowledge that (i) no oral representations, including any representations to
extend credit or provide other financial accommodations to the Company, have
been made by any Creditor Party to induce the undersigned to enter into this
Guaranty and (ii) any extension of credit to the Company shall be governed
solely by the provisions of the Documents.  The liability of each of the
undersigned under this Guaranty shall be absolute and unconditional, in
accordance with its terms, and shall remain in full force and effect without
regard to, and shall not be released, suspended, discharged, terminated or
otherwise affected by, any circumstance or occurrence whatsoever, including,
without limitation: (a) any waiver, indulgence, renewal, extension, amendment or
modification of or addition, consent or supplement to or deletion from or any
other action or inaction under or in respect of the Documents or any other
instruments or agreements relating to the Obligations or any assignment or
transfer of any thereof, (b) any lack of validity or enforceability of any
Document or other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof, (c) any furnishing of
any additional security to the Creditor Parties or their assignees or any
acceptance thereof or any release of any security by the Creditor Parties or
their assignees, (d) any limitation on any party’s liability or obligation under
the Documents or any other documents, instruments or agreements relating to the
Obligations or any assignment or transfer of any thereof or any invalidity or
unenforceability, in whole or in part, of any such document, instrument or
agreement or any term thereof, (e) any bankruptcy, insolvency, reorganization,
composition, adjustment, dissolution, liquidation or other like proceeding
relating to the Company, or any action taken with respect to this Guaranty by
any trustee or receiver, or by any court, in any such proceeding, whether or not
the undersigned shall have notice or knowledge of any of the foregoing, (f) any
exchange, release or nonperfection of any collateral, or any release, or
amendment or waiver of or consent to departure from any guaranty or security,
for all or any of the Obligations or (g) any other circumstance which might
otherwise constitute a defense available to, or a discharge of, the
undersigned.  Any amounts due from the undersigned to the Creditor Parties shall
bear interest until such amounts are paid in full at the highest rate then
applicable to the Obligations.  Obligations include post-petition interest
whether or not allowed or allowable.


--------------------------------------------------------------------------------



 
 
3.           Waivers.
 
(a)           This Guaranty is a guaranty of payment and not of collection.  The
Creditor Parties shall be under no obligation to institute suit, exercise rights
or remedies or take any other action against the Company or any other person or
entity liable with respect to any of the Obligations or resort to any collateral
security held by it to secure any of the Obligations as a condition precedent to
the undersigned being obligated to perform as agreed herein and each of the
Guarantors hereby waives any and all rights which it may have by statute or
otherwise which would require the Creditor Parties to do any of the
foregoing.  Each of the Guarantors further consents and agrees that the Creditor
Parties shall be under no obligation to marshal any assets in favor of
Guarantors, or against or in payment of any or all of the Obligations.  The
undersigned hereby waives all suretyship defenses and any rights to interpose
any defense, counterclaim or offset of any nature and description which the
undersigned may have or which may exist between and among any Creditor Party,
the Company and/or the undersigned with respect to the undersigned’s obligations
under this Guaranty, or which the Company may assert on the underlying debt,
including but not limited to failure of consideration, breach of warranty,
fraud, payment (other than cash payment in full of the Obligations), statute of
frauds, bankruptcy, infancy, statute of limitations, accord and satisfaction,
and usury.
 
(b)           Each of the undersigned further waives (i) notice of the
acceptance of this Guaranty, of the making of any such loans or extensions of
credit, and of all notices and demands of any kind to which the undersigned may
be entitled, including, without limitation, notice of adverse change in the
Company’s financial condition or of any other fact which might materially
increase the risk of the undersigned and (ii) presentment to or demand of
payment from anyone whomsoever liable upon any of the Obligations, protest,
notices of presentment, non-payment or protest and notice of any sale of
collateral security or any default of any sort.
 
(c)           Notwithstanding any payment or payments made by the undersigned
hereunder, or any setoff or application of funds of the undersigned by any
Creditor Party, the undersigned shall not be entitled to be subrogated to any of
the rights of such Creditor Party against the Company or against any collateral
or guarantee or right of offset held by such Creditor Party for the payment of
the Obligations, nor shall the undersigned seek or be entitled to seek any
contribution or reimbursement from the Company in respect of payments made by
the undersigned hereunder, until all amounts owing to the Creditor Parties by
the Company on account of the Obligations are indefeasibly paid in full and the
Purchasers’ obligation to extend credit pursuant to the Documents has been
irrevocably terminated.  If, notwithstanding the foregoing, any amount shall be
paid to the undersigned on account of such subrogation rights at any time when
all of the Obligations shall not have been paid in full and the Purchasers’
obligation to extend credit pursuant to the Documents shall not have been
terminated, such amount shall be held by the undersigned in trust for the
Creditor Parties, segregated from other funds of the undersigned, and shall
forthwith upon, and in any event within two (2) business days of, receipt by the
undersigned, be turned over to the Agent in the exact form received by the
undersigned (duly endorsed by the undersigned to the Agent, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Agent may determine, subject to the provisions of the Documents.  Any and
all present and future debts, obligations and liabilities of the Company to any
of the undersigned are hereby waived and postponed in favor of, and subordinated
to the full payment and performance of, all present and future debts and
Obligations of the Company to the Creditor Parties.
 
4.           Security.  All sums at any time to the credit of the undersigned
and any property of the undersigned in any Creditor Party’s possession or in the
possession of any bank, financial institution or other entity that directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, such Creditor Party (each such entity, an
“Affiliate”) shall be deemed held by such Creditor Party or such Affiliate, as
the case may be, as security for any and all of the undersigned’s obligations
and liabilities to the Creditor Parties and to any Affiliate of the Creditor
Parties, no matter how or when arising and whether under this Guaranty or any
other instrument, agreement or otherwise.
 
5.           Representations and Warranties.  Each of the undersigned hereby
jointly and severally represents and warrants (all of which representations and
warranties shall survive until all Obligations are indefeasibly satisfied in
full and the Documents have been irrevocably terminated), that:
 
(a)           Corporate Status.  It is a corporation, partnership or limited
liability company, as the case may be, duly formed, validly existing and in good
standing under the laws of its jurisdiction of formation indicated on the
signature page hereof and has full power, authority and legal right to own its
property and assets and to transact the business in which it is engaged.
 
(b)           Authority and Execution.  It has full power, authority and legal
right to execute and deliver, and to perform its obligations under, this
Guaranty and has taken all necessary corporate, partnership or limited liability
company, as the case may be, action to authorize the execution, delivery and
performance of this Guaranty.
 
(c)           Legal, Valid and Binding Character.  This Guaranty constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting the
enforcement of creditor’s rights and general principles of equity that restrict
the availability of equitable or legal remedies.


--------------------------------------------------------------------------------



 
 
(d)           Violations.  The execution, delivery and performance of this
Guaranty will not violate any requirement of law applicable to it or any
contract, agreement or instrument to which it is a party or by which it or any
of its property is bound or result in the creation or imposition of any
mortgage, lien or other encumbrance other than in favor of the Agent, for the
ratable benefit of the Creditor Parties, on any of its property or assets
pursuant to the provisions of any of the foregoing, which, in any of the
foregoing cases, could reasonably be expected to have, either individually or in
the aggregate, a Material Adverse Effect.
 
(e)           Consents or Approvals.  No consent of any other person or entity
(including, without limitation, any creditor of the undersigned) and no consent,
license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required in connection with the execution, delivery, performance, validity or
enforceability of this Guaranty by it, except to the extent that the failure to
obtain any of the foregoing could not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
(f)           Litigation.  No litigation, arbitration, investigation or
administrative proceeding of or before any court, arbitrator or governmental
authority, bureau or agency is currently pending or, to the best of its
knowledge, threatened (i) with respect to this Guaranty or any of the
transactions contemplated by this Guaranty or (ii) against or affecting it, or
any of its property or assets, which, in each of the foregoing cases, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect.
 
(g)           Financial Benefit.  It has derived or expects to derive a
financial or other advantage from each and every loan, advance or extension of
credit made under the Documents or other Obligation incurred by the Company to
the Creditor Parties.
 
(h)           Solvency.  As of the date of this Guaranty, (a) the fair saleable
value of its assets exceeds its liabilities and (b) it is meeting its current
liabilities as they mature.
 
6.           Acceleration.
 
(a)           If any breach of any covenant or condition or other event of
default shall occur and be continuing under any agreement made by the Company or
any of the undersigned to any Creditor Party, or either the Company or any of
the undersigned should at any time become insolvent, or make a general
assignment, or if a proceeding in or under any Insolvency Law shall be filed or
commenced by, or in respect of, any of  the undersigned, or if a notice of any
lien, levy, or assessment is filed of record with respect to any assets of any
of the undersigned by the United States of America or any department, agency, or
instrumentality thereof, or if any taxes or debts owing at any time or times
hereafter to any one of them becomes a lien or encumbrance upon any assets of
the undersigned in any Creditor Party’s possession, or otherwise, any and all
Obligations shall for purposes hereof, at the Creditor Parties’ option, be
deemed due and payable without notice notwithstanding that any such Obligation
is not then due and payable by the Company.
 
(b)           Each of the undersigned will promptly notify the Agent of any
default by such undersigned in its respective performance or observance of any
term or condition of any agreement to which the undersigned is a party if the
effect of such default is to cause, or permit the holder of any obligation under
such agreement to cause, such obligation to become due prior to its stated
maturity and, if such an event occurs, the Creditor Parties shall have the right
to accelerate such undersigned’s obligations hereunder.
 

--------------------------------------------------------------------------------


7.           Payments from Guarantors.  The Creditor Parties, in their sole and
absolute discretion, with or without notice to the undersigned, may apply on
account of the Obligations any payment from the undersigned or any other
guarantors, or amounts realized from any security for the Obligations, or may
deposit any and all such amounts realized in a non-interest bearing cash
collateral deposit account to be maintained as security for the Obligations.
 
8.           Costs.  The undersigned shall pay on demand, all costs, fees and
expenses (including expenses for legal services of every kind) relating or
incidental to the enforcement or protection of the rights of the Creditor
Parties hereunder or under any of the Obligations.
 
9.           No Termination.  This Guaranty is a continuing irrevocable guaranty
and shall remain in full force and effect and be binding upon the undersigned,
and each of the undersigned’s successors and assigns, until all of the
Obligations have been indefeasibly paid in full and the Purchasers’ obligation
to extend credit pursuant to the Documents has been irrevocably terminated.  If
any of the present or future Obligations are guarantied by persons,
partnerships, corporations or other entities in addition to the undersigned, the
death, release or discharge in whole or in part or the bankruptcy, merger,
consolidation, incorporation, liquidation or dissolution of one or more of them
shall not discharge or affect the liabilities of any undersigned under this
Guaranty.
 
10.           Recapture.  Anything in this Guaranty to the contrary
notwithstanding, if any Creditor Party receives any payment or payments on
account of the liabilities guaranteed hereby, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver, or
any other party under any Insolvency Law, common law or equitable doctrine, then
to the extent of any sum not finally retained by the Creditor Parties, the
undersigned’s obligations to the Creditor Parties shall be reinstated and this
Guaranty shall remain in full force and effect (or be reinstated) until payment
shall have been made to the Creditor Parties, which payment shall be due on
demand.
 
11.           Books and Records.  The books and records of the Agent showing the
account between the Creditor Parties and the Company shall be admissible in
evidence in any action or proceeding, shall be binding upon the undersigned for
the purpose of establishing the items therein set forth and shall constitute
prima facie proof thereof.
 
12.           No Waiver.  No failure on the part of any Creditor Party to
exercise, and no delay in exercising, any right, remedy or power hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise by any
Creditor Party of any right, remedy or power hereunder preclude any other or
future exercise of any other legal right, remedy or power.  Each and every
right, remedy and power hereby granted to the Creditor Parties or allowed it by
law or other agreement shall be cumulative and not exclusive of any other, and
may be exercised by the Creditor Parties at any time and from time to time.
 
13.           WAIVER OF JURY TRIAL.  EACH OF THE UNDERSIGNED DESIRES THAT ITS
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH OF THE UNDERSIGNED HERETO WAIVES ALL RIGHTS TO TRIAL BY JURY
IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE, WHETHER
ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN ANY CREDITOR PARTY, AND/OR ANY
OF THE UNDERSIGNED ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS GUARANTY, ANY
DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
14.           GOVERNING LAW; JURISDICTION.  THIS GUARANTY CANNOT BE CHANGED OR
TERMINATED ORALLY, AND SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF
LAWS.  EACH OF THE UNDERSIGNED HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY
OF THE UNDERSIGNED, ON THE ONE HAND, AND ANY CREDITOR PARTY, ON THE OTHER HAND,
PERTAINING TO THIS GUARANTY OR ANY OF THE DOCUMENTS OR TO ANY MATTER ARISING OUT
OF OR RELATED TO THIS GUARANTY OR ANY OF THE DOCUMENTS; PROVIDED, THAT EACH OF
THE UNDERSIGNED ACKNOWLEDGES THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE
HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK;
AND FURTHERPROVIDED, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED OR OPERATE TO
PRECLUDE THE CREDITOR PARTIES FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL
OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER
COURT ORDER IN FAVOR OF ANY CREDITOR PARTY.  EACH OF THE UNDERSIGNED EXPRESSLY
SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT
COMMENCED IN ANY SUCH COURT, AND EACH UNDERSIGNED HEREBY WAIVES ANY OBJECTION
WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR
FORUM NON CONVENIENS.  EACH OF THE UNDERSIGNED HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH UNDERSIGNED IN ACCORDANCE WITH
SECTION 18 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER
OF SUCH UNDERSIGNED’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN
THE U.S. MAILS, PROPER POSTAGE PREPAID.


--------------------------------------------------------------------------------



 
 
15.           Understanding With Respect to Waivers and Consents.  Each
Guarantor warrants and agrees that each of the waivers and consents set forth in
this Guaranty is made voluntarily and unconditionally after consultation with
outside legal counsel and with full knowledge of its significance and
consequences, with the understanding that events giving rise to any defense or
right waived may diminish, destroy or otherwise adversely affect rights which
such Guarantor otherwise may have against the Company, any Creditor Party or any
other person or entity or against any collateral.  If, notwithstanding the
intent of the parties that the terms of this Guaranty shall control in any and
all circumstances, any such waivers or consents are determined to be
unenforceable under applicable law, such waivers and consents shall be effective
to the maximum extent permitted by law.
 
16.           Severability.  To the extent permitted by applicable law, any
provision of this Guaranty which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
17.           Amendments, Waivers.  No amendment or waiver of any provision of
this Guaranty nor consent to any departure by the undersigned therefrom shall in
any event be effective unless the same shall be in writing executed by each of
the undersigned directly affected by such amendment and/or waiver and the Agent.
 
18.           Notice.  All notices, requests and demands to or upon the
undersigned, shall be in writing and shall be deemed to have been duly given or
made (a) when delivered, if by hand, (b) three (3) days after being sent,
postage prepaid, if by registered or certified mail, (c) when confirmed
electronically, if by facsimile, or (d) when delivered, if by a recognized
overnight delivery service in each event, to the numbers and/or address set
forth beneath the signature of the undersigned.
 
19.           Successors.  Each Creditor Party may, from time to time, without
notice to the undersigned, sell, assign, transfer or otherwise dispose of all or
any part of the Obligations and/or rights under this Guaranty.  Without limiting
the generality of the foregoing, each Creditor Party may assign, or grant
participations to, one or more banks, financial institutions or other entities
all or any part of any of the Obligations.  In each such event, the Creditor
Parties, their Affiliates and each and every immediate and successive purchaser,
assignee, transferee or holder of all or any part of the Obligations shall have
the right to enforce this Guaranty, by legal action or otherwise, for its own
benefit as fully as if such purchaser, assignee, transferee or holder were
herein by name specifically given such right.  The Creditor Parties shall have
an unimpaired right to enforce this Guaranty for its benefit with respect to
that portion of the Obligations which the Creditor Parties have not disposed of,
sold, assigned, or otherwise transferred.
 
20.           Joinder.  It is understood and agreed that any person or entity
that desires to become a Guarantor hereunder, or is required to execute a
counterpart of this Guaranty after the date hereof pursuant to the requirements
of any Document, shall become a Guarantor hereunder by (x) executing a joinder
agreement in form and substance satisfactory to the Agent, (y) delivering
supplements to such exhibits and annexes to such Documents as the Agent shall
reasonably request and/or as may be required by such joinder agreement and (z)
taking all actions as specified in this Guaranty as would have been taken by
such such Guarantor had it been an original party to this Guaranty, in each case
with all documents required above to be delivered to the Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Agent.
 
21.           Release.  Nothing except indefeasible payment in full of the
Obligations shall release any of the undersigned from liability under this
Guaranty.
 
22.           Remedies Not Exclusive.  The remedies conferred upon the Creditor
Parties in this Guaranty are intended to be in addition to, and not in
limitation of any other remedy or remedies available to the Creditor Parties.
 
23.           Limitation of Obligations under this Guaranty.  Each Guarantor and
each Creditor Party (by its acceptance of the benefits of this Guaranty) hereby
confirms that it is its intention that this Guaranty not constitute a fraudulent
transfer or conveyance for purposes of the Bankruptcy Code, the Uniform
Fraudulent Conveyance Act of any similar Federal or state law.  To effectuate
the foregoing intention, each Guarantor and each Creditor Party (by its
acceptance of the benefits of this Guaranty) hereby irrevocably agrees that the
Obligations guaranteed by such Guarantor shall be limited to such amount as
will, after giving effect to such maximum amount and all other (contingent or
otherwise) liabilities of such Guarantor that are relevant under such laws and
after giving effect to any rights to contribution pursuant to any agreement
providing for an equitable contribution among such Guarantor and the other
Guarantors (including this Guaranty), result in the Obligations of such
Guarantor under this Guaranty in respect of such maximum amount not constituting
a fraudulent transfer or conveyance.
 
[REMAINDER OF THIS PAGE IS BLANK.
 
SIGNATURE PAGE IMMEDIATELY FOLLOWS]


--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Guaranty has been executed by the undersigned as of the
date and year here above written.
 
NEW CENTURY ENERGY CORP.
 
By: /s/ Edward R. DeStefano
 
Name: Edward R. DeStefano
 
Title: President
 
Address:
 
5851 San Felipe, Suite 775
Houston, TX 77057
Facsimile:  (713) 255-4358
State of Formation:  Colorado
 
CENTURY RESOURCES, INC.
 
By: /s/ Edward R. DeStefano
 
Name: Edward R. DeStefano
 
Title: President
 


 
Address:
 
5851 San Felipe, Suite 775
Houston, TX 77057
Facsimile:  (713) 255-4358
State of Formation:  Delaware


--------------------------------------------------------------------------------


